Citation Nr: 0322124	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.

2.  Entitlement to service connection for headaches, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.

3. Entitlement to service connection for joint and muscle 
pain, including as a manifestation of an undiagnosed illness 
or a chronic multi-symptom illness.

4.  Entitlement to an increased rating for achalasia with 
esophageal spasm, currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother, and Appellant's sister


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1991.  The veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
service connection for memory loss, for headaches, and for 
joint and muscle pain, each claimed as a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness as 
well as her claim for a rating in excess of 30 percent for 
service connected achalasia with esophageal spasm.  In August 
2002, the veteran, her mother, and her sister testified at a 
personal hearing before the undersigned sitting at the RO.


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in December 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file medical records 
from the VA Medical Centers in Louisiana, Brooks Army Medical 
Center, and VA examination reports, dated in June and July 
2003.

However, in Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (hereinafter, the "Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2) (2002).  As such, although 
the Board has obtained and associated with the claims file 
the additional evidence described above, in light of the 
Federal Circuit's decision, the appeal must be remanded.

In addition, the VCAA also require that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this regard, 
while the veteran was most recently afforded VA examinations 
in June and July 2003, the VA examiners either or failed to 
provide VA with the requested medical opinions and/or 
provided there opinions without first having had an 
opportunity to review of the claims folder.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Thereafter, make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims folder sent to 
the psychiatrist or psychologist who 
performed the June 2003 VA mental 
(disorders) examination, if available, or 
by any other available psychiatrist or 
psychologist, for review.  After 
reviewing the claims file and the June 
2003 mental examination report, the 
reviewing psychiatrist or psychologist is 
asked to address the following questions:

Specify whether the veteran's major 
depressive disorder had its onset 
during her period of military 
service; was caused by an incident 
that occurred during her period of 
October 1985 to October 1991, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War; or manifested it self 
to a compensable degree within one 
year after the veteran's separation 
from military service? 

3.  Thereafter, make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims folder sent to 
the orthopedic specialist who performed 
the June 2003 VA joints examination, if 
available, or by any other available 
orthopedic specialist, for review.  After 
reviewing the claims file and the June 
2003 joints examination report, the 
reviewing orthopedic specialist is asked 
to address the following questions:

Specify whether the veteran's 
degenerative osteoarthritis of the 
hips had its onset during her period 
of military service; was caused by 
an incident that occurred during her 
period of October 1985 to October 
1991, to include service in the 
Southwest Asia theater of operations 
during the Gulf War; or manifested 
it self to a compensable degree 
within one year after the veteran's 
separation from military service?

4.  Thereafter, make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims folder sent to 
the neurological specialist who performed 
the July 2003 VA neurological (disorders) 
examination, if available, or by any 
other available neurological specialist, 
for review.  After reviewing the claims 
file and the July 2003 neurological 
examination report, the reviewing 
neurological specialist is asked to 
address the following questions: 

Specify whether the veteran's muscle 
contraction headaches had their 
onset during her period of military 
service; or were caused by an 
incident that occurred during her 
period of October 1985 to October 
1991, to include service in the 
Southwest Asia theater of operations 
during the Gulf War? 

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
April 2002 Supplemental Statement of the 
Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

